Electronically Filed
                                                        Supreme Court
                                                        SCWC-16-0000428
                                                        13-OCT-2017
                                                        08:12 AM

                            SCWC-16-0000428

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            ALBERT BATALONA,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-16-0000428; S.P.P. NO. 10-1-0075; CR. NO. 03-1-0787)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant Albert Batalona’s
application for writ of certiorari, filed on September 5, 2017,
is hereby hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED:    Honolulu, Hawai#i, October 13, 2017.
                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson